Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 12, 2017.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  
A reading of the specification reveals the point of novelty resides in a device to cryopreserve oocytes that can reliably hold the cells deposited on a surface with a minimum of preservative solution to immerse the cells, and enables recovery of the cells when thawing from the frozen state.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Clarke and Takayuki in view of Fukuda.
Clarke (2012/0040450) entitled "Apparatuses and Compositions for Cryopreservation of Cellular Monolayers" teaches in paragraphs 12 and 13, 3D protrusions of the vessel interior in various configurations that act as ice nucleating devices for cryopreserving cells.  In paragraph 14 a cryopreservation medium is included in the device.  In paragraphs 62-70 the protrusions are further defined in the device.  In paragraphs 85-86 how the device is used is discussed with the preservation solution where the cells contact the protrusions.
Takayuki (JP 2015/226497) entitled "Cell Receptacle, Cell Storing Device, Outer Package of Cell Storing Device and Method of Using Cell Storing Device" machine English translation provided, teaches in the overview a cell receptacle which can suppress cell adhesion on an inner surface of the receptacle filled with preservation solution and cells.  There is an arrangement of protrusions.  In paragraph 3 layers are discussed.  Paragraphs 24-28 describes arrangements of the protrusions.
The claims differ from the above references in that the device additionally has a preservation solution absorber.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a cell or tissue cryopreservation device with protrusions upon which the cells or tissue is deposited as taught by each of Clarke and Takayuki, and additionally has a preservation solution absorber as taught by Fukuda, because Fukuda teaches advantages of minimizing and removing the cryopreservation solution with an absorber.  The surface upon which the cells are deposited is described in detail in each of Clarke and Takayuki.  The important reasons for using a minimal amount of cryopreservation solution and removing it during thawing is shown by Fukuda, in part because the solution is certainly required during freezing to prevent ice crystal formation but is toxic to the cells when thawed.



Baba (WO 2015/033926) teaches microwell vessels for eggs.
Weinreb (5,506,141) teaches a cell carrier.
Matsuzawa (10,624,335, 10,039,278) may be related cases.
Nagashima (2018/0000067) teaches a cell cryopreservation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655